— Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about April 23, 2010, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly applied the presumptive override for a prior felony sex crime conviction. Defendant, who has been convicted of persistent sexual abuse (Penal Law § 130.53), has demonstrated a high risk of recidivism, and his argument that the type of misconduct in which he habitually engages is not serious enough to warrant a level three designation has been previously rejected by this court (see People v Galloway, 93 AD3d 575 [2012], lv denied 19 NY3d 806 [2012]; People v Corian, 77 AD3d 590 [1st Dept 2010], lv denied 16 NY3d 705 [2011]). Moreover, at the classification hearing defendant did not dispute the fact that he has a prior conviction for attempted sodomy in the second degree. Concur — Friedman, J.P., Sweeny, DeGrasse, Richter and Feinman, JJ.